Citation Nr: 1531650	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, status post total knee replacement. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded these issues for further development in December 2012.  That development having been completed, the issues on appeal are properly before the Board for disposition.


FINDINGS OF FACT

1.  The evidence of record fails to demonstrate that a right knee disorder was manifest during service, manifest within one year of separation, or is otherwise attributable to service.

2.  The evidence of record fails to demonstrate that hypertension was manifest during service, manifest within one year of separation, or is otherwise attributable to service.

CONCLUSION OF LAW

1.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2014).  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; hypertension was not caused by or the result of exposure to in-service herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, April 2013 VA examination reports discussed all applicable medical principles related to the Veteran's claims for service connection, and the opinions therein are adequate upon which to decide the claim at issue.  Neither the Veteran nor his representative has objected to the adequacy of the VA orthopedic examination.  As to the hypertension examination, the Veteran's representative argued that the examiner did not take into account an Army Chemical Corps Vietnam-Era Veterans Health Study which was requested by then-Secretary Eric Shinseki, as well as a prior study from 2000.  

As explained in detail below, the Board finds that the examiner did, in fact, consider similar studies in detail, and a thorough rationale was provided in support of his opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran has claimed service connection for a disorder of the right knee and hypertension.  As to the latter, the Veteran argues that studies show that his hypertension was caused by herbicide exposure during his Vietnam service.  As to the former, the Veteran reported that he sustained a right knee injury during active service, and that he has continued to experience right knee pain since that time.  

The Veteran has asserted that he has hypertension as a result of his exposure to herbicides during active service.  Specifically, the Veteran has submitted portions of a 2006 report from the Academy of Sciences in which it is indicated that there is limited suggestive evidence [emphasis added] of an association between exposure to herbicides and development of hypertension.  A review of his service personnel records shows that the Veteran did in fact have service in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicides during active service.  A review of the post-service medical evidence demonstrates that the Veteran carries a current diagnosis of hypertension. 

In light of the evidence showing that the Veteran had service in the Republic of Vietnam, that he has been diagnosed with hypertension, and the 2006 report by the Academy of Sciences in which it is indicated that there is limited suggestive evidence of an association between exposure to herbicides and development of hypertension; the Board found in December 2012 that the Veteran should be afforded a VA examination to determine the nature and etiology of this disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis and hypertension, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the Veteran served in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and hypertension, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  It is noted that the same conclusion was drawn in the 2012 update.

At the outset, the Board notes that because the Veteran has been diagnosed with hypertension and various right knee disorders during the pendency of the appeal, the first element of Hickson, a current diagnosis, has been satisfied for these two issues.  

Turning to the Veteran's period of active duty, a review of the record shows that the Veteran did in fact receive treatment for right knee pain, diagnosed as a sprain, during active service in February 1967.  Further, the Veteran filed a claim of entitlement to service connection for a knee disability in September 1967, the same month of his separation from active service.  At the time of his September 1967 separation examination, however, the Veteran's lower extremity and heart were normal, his blood pressure was 118/68, and no defects were reported.  Further, on his own Report of Medical History, the Veteran specifically denied having a trick (or locked) knee, arthritis, a joint deformity, lameness, high or low blood pressure, and pain or pressure in his chest.

A review of the post-service medical evidence of record shows that the Veteran failed to report for his VA examination in 1967 following his claim for service connection.  More than three decades later, he reported having right knee pain as a result of an old military twisting injury at a December 2001 chiropractic appointment for treatment for low back pain.  The Veteran underwent a total right knee replacement during the period spanning from 2005 to 2006.

The Board notes that in January 2007, the Veteran was afforded a VA examination in conjunction with his right knee claim.  At that time, the examiner diagnosed degenerative joint disease (DJD) of the right knee, chondromalacia patellae of the right knee, medial meniscus tear in the right knee, and right anterior cruciate ligament (ACL) tear.  The examiner reported that an opinion linking the Veteran's current right knee disabilities to his injury during active service could not be provided without resorting to speculation.  

Private treatment reports from May 2007 through April 2012 indicated continued treatment for his right knee disorders, though these records to not contain an etiological opinion with regard to his period of military service. 

The Board noted in December 2012 that the January 2012 examiner failed to adequately explain why such an opinion could not be provided.  Therefore, the Veteran's claim was remanded by the Board at that time so as to provide an additional examination with a probative etiological opinion.

A VA orthopedic examination was provided in April 2013.  At that time, the Veteran reported right knee problems all through basic training, to include an injury, but that he did not seek care until an incident in Vietnam.  He claimed that he never complained about the knee at the time, but that he was seen for other injuries.  Post-service, he farmed for 40 years, worked construction for 15 years, and worked for highway maintenance for almost 10 years.  Since separation, per the Veteran, he noted a knot in the medial aspect of the right knee which was extremely tender.  He denied post-service knee injuries, and he started seeking care for his knee in 2005, nearly four decades after separation.

Following the examination, the examiner opined that the Veteran's right knee disorder was less likely than not related to his period of active duty.  In support, it was noted that the Veteran suffered from a simple knee sprain in 1967 that resolved without any expected residual.  It was further noted that there were no knee complaints at the time of separation, and that the Veteran was able to engage in physically-strenuous jobs for many years after service.  As such, it was doubtful that the Veteran would have been able to work in such conditions had he suffered from a significant injury (or residual therefrom) with structural damage during his time in the service.  Post-service records also noted multiple injuries to the knees after separation, to include an acute meniscus injury in 2004 with an ACL tear.

Regarding the Veteran's hypertension claim, an April 2013 VA examination report confirmed the diagnosis and noted that the Veteran was unsure as to when he began to take hypertension medication.  The Veteran reported a family history of hypertension (both parents), and stated that he experienced very transient, sharp chest pain 1-2 times per week for the prior 1-2 years.  The Veteran was diagnosed with gastrointestinal reflux disease, and the examiner noted that these chest pains were most likely GI in nature.  

Ultimately, the examiner determined that it was less likely than not that the Veteran's hypertension was related to his period of active service, to include exposure to herbicides.  While the Veteran's representative pointed out in a July 2015 Brief that other studies are of record in addition to the study referenced by the examiner, the Board notes that each study cited reached essentially the same conclusion.  As the examiner noted, the studies cited and reviewed concerning diseases and Agent Orange (National Academy of Science: Veterans and Agent Orange 2010/Institute of Medicine) indicate limited evidence and a suggested category for hypertension as related to such exposure.  The studies by which this opinion was based are population/epidemiological studies which are hypothesis generators, but do not prove causation.  Per the examiner, these studies also did not control for various cofounders including recall bias, family history, etc.  

Moreover, the Veteran's other risk factors were more prominent and well-documented, including obesity and a strong family history for hypertension.  As evidence for causation and association, these factors carry greater weight than the referenced studies.  Finally, the examiner pointed out that the Veteran spent the major portion of his life in agriculture with subsequent exposure to herbicides.  As such, it was less than a 50 percent probability that the Veteran's potential exposure to Agent Orange in Vietnam caused his hypertension.

With regard to the Veteran's statements during the course of his appeal in which he attributed a right knee disorder and hypertension to his periods of active service, to include herbicide exposure, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of knee and chest pain.  However, at no time have the Veteran's etiological conclusions been supported by a medical professional.  In fact, his assertions are specifically contradicted by recent VA opinions which found no relation between his period of active service and his right knee or hypertension, and also determined that it was less likely than not that hypertension was related to herbicide exposure after examining recent studies on point.  Likewise, the Veteran has not been shown to have the medical training or expertise to opine on the etiology of a disability which manifested years after service.      

Importantly, there is simply no probative evidence of record to demonstrate a medical link between either claimed disorder and the Veteran's period of active service, and these disorders, because they were not diagnosed within one year of separation, do not qualify for presumptive service connection.  Again, the Board notes that the Veteran's service treatment reports are silent for a diagnosis of any chronic knee disorder, or hypertension.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claims, and as such entitlement to service connection for a right knee disorder and hypertension is denied.


ORDER

Service connection for a right knee disorder, status post total knee replacement, is denied. 

Service connection for hypertension, to include as due to exposure to herbicides, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


